Citation Nr: 0619047	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955 and from November 1955 to November 1971.  He 
died in February 2002.  The appellant is the veteran's 
surviving spouse.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September August 2002 rating 
decision issued in October 2002 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for the cause of the veteran's 
death and basic eligibility to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  

In October 2003, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript is associated with the 
record.  Her daughter, S. H., was an observer at the hearing.
 
In a May 2002 VA Form 21-4138, the appellant appears to have 
raised a claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.  This issue again is referred to the RO for 
clarification and appropriate action.




FINDINGS OF FACT

1.  The veteran died on February [redacted], 2002.  The immediate 
cause of death was listed as MRSA sepsis, secondary to 
aspiration pneumonia, due to, or as a consequence of, 
coronary artery disease (CAD), cardiovascular accident (CVA), 
and asbestosis.
 
2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for dumping syndrome, peptic ulcer disease, post-
operative, and bilateral hearing loss, each separately rated 
as noncompensable.

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, or 
shows that any of the veteran's service-connected 
disabilities substantially or materially contributed to the 
cause of his death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to, by a disability or disease 
incurred in or aggravated by active military service, and a 
disease or disability may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in September 2003 and 
March 2004, satisfied VA's duty to notify under 38 U.S.C. 
§ 5301(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish service 
connection for the cause of the veteran's death, of what VA 
would do or had done, and what evidence she should provide, 
and informed the appellant that it was her responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support her claim.  In a March 2004 letter, the VA 
specifically asked the appellant to let VA know of any other 
evidence or information that she thought might support her 
claim and to send in any evidence in her possession that 
pertains to her claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date, if service connection was 
granted on appeal.  Since service connection is being denied, 
no effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

Service, non-VA and VA medical records, VA examination 
reports and medical opinions, a hearing transcript, and other 
lay statements have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the issue 
on appeal and that VA has satisfied, to the extent possible, 
the duty to assist.  In compliance with the Board's March 
2004 remand, medical records from the Houston VA Medical 
Center were associated with the claims file.  The appellant 
failed to identify additional health care providers and to 
sign a release of treatment records from Dr. D. B.  The duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim, which VA has not sought.  In October 2005, 
VA readjudicated the appeal and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
March 2004 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

As noted above, the claimant has been provided with the 
content-complying notice required under the holding in 
Pelegrini, which was issued prior to the issuance of the SSOC 
in October 2005.  The letters informed the appellant of what 
evidence was required to substantiate her claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit information describing 
additional evidence or the evidence itself to VA, and 
informed that it was her responsibility to make sure records 
are received by VA.  In particular, the appellant was asked 
to sign authorizations for release of information or to get 
records and submit them herself and to provide evidence 
showing that the veteran served in the Republic of Vietnam.  
She testified at a Travel Board hearing.  Based on the above, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  Certain 
chronic disabilities, such as malignant tumors, hypertension 
and cardiovascular-renal disease, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2005).  In short, the evidence must show that a 
service-connected disability was either the principal cause 
or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.  That is, that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).


If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type II diabetes mellitus 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has Type 
II diabetes mellitus shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2003).  The VA General Counsel 
has determined that the regulatory definition (which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  Service at an air force base in 
Thailand, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  

The veteran died on February [redacted], 2002 from MRSA sepsis, 
secondary to aspiration pneumonia due to CAD, CVA, and 
asbestosis.  No autopsy was performed.  At the time of his 
death, the appellant was married to the veteran and he was 
service connected for hearing loss and dumping syndrome, 
post-operative peptic ulcer disease, each separately rated as 
noncompensable.  The veteran was not service connected for 
any of the diseases or conditions listed on the his 
certificate of death.

During her testimony, the appellant contended that the 
veteran served in Vietnam, that his diabetes is due to 
exposure to Agent Orange, an herbicide, and that diabetes was 
the underlying cause of the CAD and CVA, which caused his 
demise.  Alternatively, she claimed that his diabetes/heart 
disease was a result of stomach surgery performed in 1967 at 
Wright Patterson Air Force Base Hospital.  At her hearing and 
in VA Forms 21-4142 and 21-4138 dated in September 2003, the 
appellant asked the VA to obtain copies of the records for 
the veteran's 1967 stomach surgery and copies of the 
personnel records showing temporary duty (TDY) assignments, 
while he was stationed in Thailand from November 1970 to 
November 1971.  In a July 2001 response to a request for the 
veteran's medical records, the Wright Patterson Air Force 
Base Hospital noted that no outpatient or inpatient records 
could be located for the veteran.  Moreover, in January 2002, 
the RO received copies of the veteran's personnel records 
from the National Personnel Records Center, but there are no 
records showing that the veteran was on TDY in Vietnam while 
stationed in Thailand.  Where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994).  

The Board acknowledges the fact that an August 2001 VA 
diabetes mellitus examiner opined that the veteran had 
diabetes mellitus Type II secondary to Agent Orange and that 
the residuals of his diabetes mellitus included: 
hypertension, severe CAD status post myocardial infarction, 
chronic angina, history of congestive heart failure, and 
stroke (that is, CVA).  However, the examiner's opinion was 
based on the veteran's self-reported history that he was 
stationed in the Republic of Vietnam during the Vietnam era 
and that he was exposed to Agent Orange.  An opinion 
regarding the etiology of the underlying condition is no 
better than the facts alleged by the veteran and, when 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The Board is not bound to 
accept medical opinions or conclusions, which are based on a 
history supplied by the veteran, where that history is 
unsupported by the medical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).

The August 2001 VA diabetes mellitus examiner also indicated 
that it is possible that the type of surgery to correct a 
duodenal ulcer might have resulted in a blood vessel to the 
pancreas being severed, but the examiner could not find 
anything in the record to confirm or deny it.  Likewise, the 
August 2001 VA examiner opined that there was no way to 
confirm damage to the pancreas secondary to claimed 
diminished/stopped blood supply as result of the November 
1967 surgery.  The examiner was unable to answer whether it 
was as likely as not that the claimed damage would have 
resulted in the development of diabetes.  Similarly, an April 
1998 private treatment record shows an assessment of "chest 
pain in a patient with GERD and CAD" and "[p]atient's 
symptom complex does suggest gastric etiology."  At a 
September 1998 VA stomach examination, the examiner noted the 
veteran reported a history of diabetes mellitus since 1967, 
being borderline diabetic since 1970 with the start of 
insulin therapy in January 1998, and CAD diagnosed in 1970 
but no acute myocardial infarction.  Medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Additionally, medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the presence 
of the disorder claimed or that there is a relationship 
between two dissimilar conditions.  Id.  This is particularly 
so here, where the service medical records, in January 1968, 
reflect that the veteran was doing well after the November 
1967 surgery, had no further tightness on swallowing, or 
fullness after meals and, in October 1968, show that the 
veteran was doing well except that he had a craving for 
sugar, noting that he was eating well, his appetite was good, 
and his weight stable.  Radiological studies performed at the 
St. Joseph Hospital more than  three years after service 
discharge in August 1974, also revealed a normal chest and 
normal canalization of the esophagus and no demonstrated 
calculus in the gallbladder or evidence of hiatus hernia or 
insufficiency or demonstrated abnormalities of the small 
bowel pattern, even though there were surgical clips at the 
esophageal gastric junction.  In those studies, the stomach, 
duodenal cap and duodenal loop appeared to be within the 
limits of the normal range.  Even so, because of his 
complaints, the veteran was diagnosed with dumping syndrome, 
secondary to previous gastric surgery, for which he was 
service connected.  The appellant appears to believe that the 
reference to a craving for sugar was symptomatic of diabetes.  
Diabetes was not shown at the time of hospitalization in 
August 1974, as his urinalysis revealed no sugar.  In 
contrast, February 1992 Brooke Army Medical Center records 
reflect that the veteran had been diagnosed with diabetes 
mellitus Type II, 5 or 6 years earlier, more that 14 years 
after service discharge, and that his dumping syndrome was 
stable.  No cardiovascular problems were noted.  Although on 
more than one occasion, the veteran complained of chest pain 
in service that appeared to be related to his gastric 
problems, his May 1971 separation examination report revealed 
that chest x-rays and an electrocardiogram (EKG) were within 
normal limits.  In August 1974, the veteran's blood pressure 
reading was 120/80 and chest x-rays were normal.  It was not 
until August 1990, that St. John Hospital records revealed 
that the veteran's heart was probably mildly enlarged 
although exaggerated by technique.  The August 2001 VA 
examination report reflected that the veteran had been on 
blood pressure medication since 1995, that his cardiologist 
had told him that he had had four light heart attacks in the 
preceding five years, that he had been hospitalized from 
congestive heart failure in 1999, and the he had had a CVA in 
2000.

The veteran's service records fail to show that the veteran 
was exposed to herbicides in service as he was not stationed 
in the Republic of Vietnam, but in Thailand from November 
1970 to November 1971.  Since the medical evidence of records 
shows that he was first diagnosed with diabetes, CAD and 
hypertension and suffered a CVA more than 14 years after 
service, service connection for any of these disorders is not 
warranted under the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309.  Moreover, since the August 2001 VA 
examiner did not find any connection between the veteran's 
dumping syndrome or the November 1967 stomach surgery, 
service connection is not warranted on a direct or secondary 
basis.  In short, the preponderance of the evidence fails to 
show that service or a service-connected disability was 
either the principal cause or a contributory cause of death.

The Board acknowledges that the record contains copies of 
Internet printouts on diabetes and its relationship to 
gastric problems, hypertension, CAD, and cardiovascular 
disease.  In this case, these printouts on diabetes are not 
dispositive of the matter under consideration as they do not 
link diabetes to the veteran's period of service and 
ultimately to any of the diseases or conditions which led to 
the veteran's death.  Even if they were, the Board does not 
assign this type of evidence much weight.  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  But here, there is no 
such opinion evidence.

The appellant may believe that there was a causal 
relationship between the veteran's service and his death.  
However, the Board notes that there is no indication that the 
appellant or her representative possesses the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As there is no medical evidence that the CAD or CVA that led 
to the veteran's demise had their onset due to service, 
including on a presumptive or secondary basis, and as there 
is no evidence that these diseases were otherwise causally 
linked to an injury or disease of service origin, including 
the veteran's November 1967 stomach surgery or that the 
veteran's diabetes was due to exposure to herbicides in 
Vietnam, the Board finds that entitlement to service 
connection for the cause of the veteran's death is not 
warranted, and there is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, 
service connection on a direct or secondary basis under 
38 C.F.R. §§ 3.303, 3.310 and 3.312 or on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 is not warranted. 


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


